Ex 16.1 JEFFREY TSANG & CO. CERTIFIED PUBLIC ACCOUNTANTS Units 1205-6. 12/F. Cheuk Nang Centre. 9 Hillwood Road, Tslmshatsui, Kowloon, Hong Kong. Tel: (852) 2781 1606 Fax: (852) 2783 0752 E-mail: info@hkjtc.com March 20, 2008 Office of the Chief Accountant Securities & Exchange Commission I00 F Street, NE Washington D.C. 20549 Ladies and Gentlemen, We have read the statements included under Item 4.01, Changes in Registrants Certifying Accountant, in the Form 8-K dated March 19, 2008, of ACL Semiconductors Inc. (the Company) to be filcd with the Securities and Exchange Commission and we are in agreement with the statements therein insofar as they relate to our firm. We are not in a position to agree or disagree with the statements in Item 4.01 regarding the engagement of JTC Fair Song CPA Firm as the new independent registered public accounting firm. /s/ Jeffrey Tsang & Co. JEFFREY TSANG & CO. CERTIFIED PUBLIC ACCOUNTANTS Hong Kong
